COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
IN RE ESTATE OF OLIVER LEE RENZ,                                   No. 08-21-00042-CV
DECEASED,                                          §
                                                                      Appeal from the
                           Appellant.              §
                                                                   County Court at Law
                                                   §
                                                                 of Reeves County, Texas
                                                   §
                                                                       (TC# 3080P)

                                            O R D E R

                Dianne O. Florez, the County Clerk of Reeves County, has filed a notice of late

record and requested an extension of time between 30 and 90 days to complete the clerk’s record

in this appeal. This is the fourth request for an extension of time to file the clerk’s record received

by this Court. These four requests follow the Court’s initial sua sponte grant of a 30-day extension

of time to the Reeves County Clerk, meaning that if this particular request is granted, the Court

would be providing a fifth extension of time in which to file the clerk’s record.

       Based on our review of the case record, the Court finds the following:

            •   The notice of appeal was filed in this case on March 12, 2021. On March 12, 2021,
                the County Clerk of Reeves County, the Honorable Dianne O. Florez, was notified
                the clerk’s record was due on April 11, 2021.

            •   No clerk’s record was filed nor was any correspondence received from the Reeves
                County Clerk by April 11, 2021.



                                                  1
•   On the Court’s own motion, on April 16, 2021, the Honorable Dianne O. Florez
    was granted a one-month extension in which to file the clerk’s record, which was
    now due on May 11, 2021.

•   On May 28, 2021, the Court notified the Honorable Dianne O. Florez that the
    clerk’s record had not been timely filed, nor had an extension request or a letter
    regarding arrangements been filed. The Court gave notice of its intent to dismiss
    the appeal within 10 days unless a party could show grounds for continuing the
    appeal. The Reeves County Clerk was directed to notify the Court immediately if
    arrangements had been made by the parties for the clerk’s record.

•   On June 2, 2021, the Court received notification from the Reeves County Clerk’s
    Chief Deputy, Diana Rodriguez, that arrangements were being made regarding the
    clerk’s record. Further, a request was made for additional time given the length of
    the record. Her basis of the request was that documents dating from December 30,
    2009, through July 5, 2011, needed to be scanned. The request for additional time
    was for “30-60 days.”

•   On June 3, 2021, the Court granted the Reeves County Clerk a second 30-day
    extension of time to file the record, making the clerk’s record due by July 3, 2021.

•   On July 9, 2021, the Reeves County Clerk’s Chief Deputy, Diana Rodriguez, filed
    a Notification of Late Record, stating she mistakenly understood the filing deadline
    to be July 30, 2021. Further, documents in the cause number 3080P from 2009
    through 2011 had not been scanned; she had an election conference to attend
    August 1-5, 2021; and she requested another one-month extension.

•   On July 9, 2021, the Court granted the Reeves County Clerk a third 30-day
    extension of time to file the record, and the new due date for the clerk’s record was
    set for August 2, 2021.

•   On July 30, 2021, the Reeves County Clerk’s Chief Deputy, Diana Rodriguez, filed
    a Notification of a Late Record, stating she is unable to file the clerk’s record and
    requested another one-month extension. Her basis for the extension was while she
    had scanned the documents, she still needed to review the file for duplicate
    documents, number each page, and place them in a PDF format. She averred the
    record would be completed in 30 days due to the election conference she was
    attending in Austin from August 1-5, 2021.

•   On August 2, 2021, the Court granted the Reeves County Clerk a fourth 30-day
    extension of time to file the record, and the clerk’s record was now due September
    1, 2021. Further, the Reeves County Clerk was instructed “NO FURTHER
    REQUESTS FOR EXTENSION OF TIME TO FILE THE CLERK’S RECORD
    WILL BE CONSIDERED BY THIS COURT.”



                                     2
               •   On September 1, 2021, the Court received a Notification of Late Record from the
                   Reeves County Clerk’s Chief Deputy, Diana Rodriguez. She advised she did not
                   have enough staff in the office, was shouldering extra responsibility, and the file
                   contained over two thousand documents. She anticipated the record would be filed
                   in another 30 to 90 days.
        The Court is mindful of the capacity of clerks to produce voluminous records in an

electronic format suitable for filing with the appellate courts. However, this appeal was filed March

12th, and the Reeves Court Clerk has been granted extensions from April 11, 2021, through

September 1, 2021, almost five months after the initial deadline set by the Texas Rules of Appellate

Procedure.

        Our last order informed the Reeves County Clerk that no further extensions will be

considered. Each Notification of Late Record filed by the Reeves County Clerk’s office beginning

on July 9, 2021, committed to filing the clerk’s record within 30-60 days. Relying on her

statements, we granted extension after extension.

        We now turn to the latest filed extension on September 1, 2021. The parties and justice

demand resolution of the case in a timely manner. THE COURT WILL GRANT ONE FINAL

EXTENSION OF TWELVE DAYS. We reiterate NO FURTHER EXTENSIONS will be

entertained.       The clerk’s record is now due on September 15, 2021. Failure to timely file the

clerk’s record by this deadline may result in further action by this Court as deemed necessary to

ensure the filing of the clerk’s record in this matter.

        IT IS SO ORDERED this 3rd day of September, 2021.


                                                PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                    3